DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending and being examined.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-13, and 15-21, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 7,390,847 B2 to Gonzalez et al. (hereinafter Gonzalez).

	Regarding claims 1-11, and 17-21, Gonzalez teaches a composition comprising a polymer as component A, water or another solvent as component B, and if required surface-active compounds, dispersants and/or emulsifiers as component C (See Abstract), wherein the polymer component A is obtained by reacting (Aa) at least one aldehyde, (Ab) at least one aromatic group having at least one OM group, (Ac) at least one compound such as a polyphenol or diphenol having vicinal OM groups (col 7, ln 41-61), and at least one amino compound as component Ad (col 8, ln 6-8), wherein the component (Aa) is an aldehyde such as acrolein (col 8, ln 47), wherein the component (Ac) can be pyrocatechol, methyldopamine, 3-methylpyrocatechol, or dopamine, (col 9, ln 55-63), and wherein the component (Ad) is selected from polyamines such as diethyleneamine or triethylenetetraamine (col 10, ln 44-47). 
	Gonzalez also teaches the composition is used for metal treatments such as conversion layers (col 17, ln 4-6) and sealing of metal surfaces (col 3, ln 28-31). Gonzalez further teaches the method of treating a metal substrate by first phosphating metal strips (col 21, ln 32-49) such as electroplating zinc phosphate (See Example B3, col 29, ln 49-67), which meets the conversion-coated metal substrate and electroplated zinc phosphating cited in claims 1, 18 and 19. Gonzalez also teaches that the treated metal surface is then treated with the above composition in an after treatment (col 21, ln 38-58), which meets the claimed sealed conversion-coated metal substrate and article cited in claims 1, 17 and 21. Gonzalez further teaches after the metal surface is treated, it is further provided with another finish or coating known in the art, (col 22, ln 3-6), which meets the additional paint layer cited in claim 21.
In the alternative, if it is found that the reference does not anticipated the claims, the method would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Gonzalez because Gonzalez teaches a composition comprising a polymer as component A, and water as component B, wherein the polymer component A is obtained by reacting (Aa) at least one aldehyde such as acrolein, (Ab) at least one aromatic group having at least one OM group, (Ac) at least one compound such as 

Regarding claims 12 and 13, as cited above and incorporate herein, Gonzalez teaches the preformed reaction product cited in claim 1. Gonzalez is silent regarding the reaction conditions. Although, the reaction product is defined by the process of claim 12-13, this is a product such as the polymer containing the catechol compound and amine compound.  Thus the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Regarding claims 15 and 16, as cited above and incorporate herein, Gonzalez teaches the preformed reaction product cited in claim 1. Gonzalez teaches the composition has a pH of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as obvious over 7,390,847 B2 to Gonzalez et al. (hereinafter Gonzalez).

Regarding claim 14, as cited above and incorporate herein, Gonzalez teaches the composition comprising the preformed reaction product cited in claim 1.


Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HA S NGUYEN/Examiner, Art Unit 1766